Appellant sued T. L. Richardson, sheriff of Atascosa county, and Max Willborn to enjoin the sale under an order of sale from the justice court for $42.50 on a judgment foreclosing an attachment lien against C. S. Young. The property in controversy is lot 16, block 216, in Jourdanton, owned by appellant.
This is a companion case to cause No. 4,763 of R. R. Smith, Appellant, v. T. L. Richardson et al., Appellees, 141 S.W. 1059, this day decided, and with the exception of one of the parties and amount of judgment, the facts are precisely the same, and the opinion of Justice Fly in that case has disposed of all questions of law involved in this. For the reasons given in that case, the judgment is here reversed and here rendered, that the temporary injunction be perpetuated and appellant recover all costs expended.